328 F.2d 992
UNITED STATES of America,v.Harry F. WERLING and Frances C. Werling, Appellants.
No. 14541.
United States Court of Appeals Third Circuit.
Argued March 6, 1964.Decided March 31, 1964.

Hubert I. Teitelbaum, Pittsburgh, Pa., (Morris, Safier & Teitelbaum, Pittsburgh, Pa., on the briefs), for appellants.
Burton Berkley, Dept. of Justice, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Joseph M. Howard, Atty., Dept. of Justice, Washington, D.C., Gustave Diamond, U.S. Atty., on the briefs), for appellee.
Before McLAUGHLIN and FORMAN, Circuit Judges, and LEAHY, District Judge.
PER CURIAM.


1
This appeal was argued thoroughly and most competently on behalf of the appellants.  However, we are not sitting as triers of the fact.  And, in our appellate function, we must recognize that there was sufficient evidence to necessitate submission of the case to the jury and to adequately support the jury's decision as to both defendants.


2
The judgments of the district court will be affirmed.